 Case: 1:17-md-02804-DAP Doc #: 2123 Filed: 08/01/19 1 of 2. PageID #: 287782



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO


IN RE: NATIONAL PRESCRIPTION                     MDL NO. 2804
OPIATE LITIGATION
                                                 Civ. No. 1:17-md-02804-DAP

THIS DOCUMENT RELATES TO:                        JUDGE POLSTER
ALL CASES




                                NOTICE OF APPEARANCE

       Please take notice that Sonya D. Winner of Covington & Burling LLP, Salesforce Tower,

415 Mission Street, Suite 5400, San Francisco, California 94105, hereby enters her appearance as

counsel of record for Defendant, McKesson Corporation in the above-captioned action.


                                           Respectfully submitted,

                                            /s/ Sonya D. Winner
                                           Sonya D. Winner (CA Bar No. 200348)
                                           COVINGTON & BURLING LLP
                                           Salesforce Tower
                                           415 Mission Street, Suite 5400
                                           San Francisco, CA 94105
                                           (415) 591-6000 (Telephone)
                                           swinner@cov.com

                                           Counsel for Defendant McKesson Corporation
  Case: 1:17-md-02804-DAP Doc #: 2123 Filed: 08/01/19 2 of 2. PageID #: 287783



                                CERTIFICATE OF SERVICE

       I hereby certify a copy of the foregoing Notice of Appearance was sent by the Court’s

electronic case filing system July 31, 2019, and served upon all those participating therein.


                                              /s/Sonya D. Winner
                                              Sonya D. Winner




                                              —2—
